TATE, Judge.
This is a mandamus suit. After hearing, the trial court dismissed it, with its oral reasons for ruling transcribed.
The court notices of its own motion that this appeal is premature and must be dismissed. Although there is a minute entry that judgment is granted in favor of the defendants, there is no written judgment to this effect, signed by the district judge in open court. ' LSA-CCP Art. 1911.
 No appeal lies from a judgment before it is signed, and an appeal taken prior to signing is premature and must be dismissed. Gay v. Gay, La.App. 3 Cir., 193 So.2d 537; Tolbert v. Thomas, La.App. 1 Cir., 173 So.2d 391; Fontenot v. Lee, La.App. 3 Cir., 160 So.2d 26, and cases therein cited. See also Spiers v. Davidson, 228 La. 632, 83 So.2d 653 (interpreting procedural provisions similar to LSA-CCP Arts. 1911 and 2083).
For the reasons assigned, this appeal is dismissed without prejudice, at the cost of the plaintiffs-appellants.
Appeal dismissed.